DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the outer flat warp-knitted fabric” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “The composite according to either claim 12.”  That recitation renders claim 14 indefinite.   The Examiner notes the claim was considered for examination purposes as reciting “The composite according to claim 12.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 2014/0346820 A1) (“Brandt”), in view of Nishiura et al. (US 2013/0057035 A1) (“Nishiura”).
With respect to claim 1, Brandt discloses a warp-knitted textile composite (abstr., 0019, 0020, 0038) comprising a spacer fabric that extends in a production – machine -direction and a transverse direction and has an outer flat warp-knitted fabric layer of predetermined stretchability, an inner flat warp-knitted fabric layer of predetermined stretchability in the machine direction and transverse direction and spacer threads interconnecting the warp-knitted fabric layers – warp-knitted fabric can be double-sided (0038, 0039), and a decorative cover layer attached to the outer flat warp-knitted fabric layer and formed with compressed areas where the spacer fabric is permanently compressed – the decorative layer – the first layer can be attached by quilting to the second layer and the second layer can be attached by quilting to the third layer which is the spacer fabric (0019, 0020, 0038), quilting being known in the art as resulting in the quilted layers of materials to be compressed.  The recitation “for structuring the decorative cover layer” has been interpreted as a recitation of the result of compressing 
Brandt does not specify the inner flat warp-knitted fabric layer has a lesser stretchability in the machine direction and transverse direction than the outer layer.
Nishiura discloses a spacer fabric used in a vehicle seat (abstr.) wherein the outer layer of the fabric – surface-layer-side- has elasticity higher than the inner fabric – the back-layer-side – to accommodate the passenger load by its elasticity (0013).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer flat warp-knitted fabric layer of Brandt having a greater stretchability in the machine and transverse directions than the inner layer to accommodate a passenger load, since the fabric of Brandt can be used in seats (0004).
Regarding claim 2, Brandt and Nishiura teach the composite of claim 1.  Nishiura does not specify explicitly the stretchability being at least twice as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the machine and transverse directions, however, Nishiura discloses that stretchability of the outer flat warp-knitted fabric layer is greater than the stretchability of the inner flat warp-knitted fabric layer to accommodate a passenger load (0013, 0031), thus it would have been obvious to one of ordinary skill in the art to optimize the stretchability of the outer flat warp-knitted fabric layer with respect to the expected passenger load.
As to claim 3, Brandt and Nishiura teach the composite of claim 1.  Nishiura does not specify explicitly the stretchability being between 25 and 60% for the machine and transverse directions, however, Nishiura discloses that stretchability of the outer flat 
With respect to claim 4, Brandt and Nishiura teach the composite of claim 2.  Nishiura discloses the inner layer of the fabric – the back-layer-side – having a lower stretchability than the outer layer of the fabric, the stretchability of the outer layer of the fabric to accommodate the passenger load by its elasticity (0013, 0031), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the stretchability of the inner flat warp-knitted fabric layer of Brandt based on the guidance of Nishiura.
Regarding claim 5, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses connections – implied in quilting – between the decorative cover layer and the inner warp-knitted fabric layer that form the compressed areas (0013, 0031).
As to claim 8, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the decorative layer being leather, synthetic leather or textile (0026, 0028).
With respect to claim 10, Brandt and Nishiura teach the composite of claim 1.  Since Brandt discloses quilting the warp-knitted fabric layers (0013, 0031), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least one of the warp-knitted fabric layers has openings formed by a plurality of stitches.
Regarding claim 17, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses a pressure-elastic substructure – element 5 – on the inner warp-knitted fabric layer (0065, Fig. 3).
With respect to claim 18, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses a substrate carrying the inner warp-knitted fabric layer – the seat (0005).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Blazar (US 2017/0079444 A1).
As to claim 6, Brandt and Nishiura teach the composite of claim 5.  Brandt discloses quilting the decorative layer to the spacer fabric, and thus the decorative cover layer is sewn at the compressed areas to the spacer fabric (0019, 0020), but is silent with respect to the inner warp-knitted fabric being incorporated.  Blazar discloses a composite wherein the cover surfaces of the cushion element which is being interpreted as corresponding to the spacer fabric of the instant invention, include stitching passing through the upper surface, the cushion element and the lower surface, wherein the cushion element is compressed, to compartmentalize the cushion element (0008).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the inner warp-knitted fabric of Brandt in quilting the decorative layer to the spacer fabric to compartmentalize the textile composite.
Regarding claim 7, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the spacer fabric in the compressed areas being compressed to less than 50% of the thickness in an uncompressed areas.  Blazar discloses a composite wherein the cushion element interpreted as corresponding to the spacer fabric is compressed to less than 50% of the thickness of the cushion element in an 
within the purview of a person of ordinary skill in the art (MPEP 2144.04).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Mueller et al. (US 2016/0263857) (“Mueller”).
With respect to claim 9, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the thickness of the spacer fabric as recited in the claim.  Mueller discloses a spacer fabric having a thickness of from 2.5 mm to 8 mm (abstr., 0036).  The range of thickness overlaps the range recited in claim 9, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the spacer fabric of Brandt having a thickness as disclosed in Mueller as such thickness in known in the art of spacer fabrics.


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Mueller et al. (US 2018/0187348 A1) (“Mueller 2”).
With respect to claim 11, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the inner warp-knitted fabric layer as recited in the claim.  
Mueller 2 teaches a composite including warp-knitted layer comprising a first yarn system having a first knitting pattern (0019, 0020) and a second yarn system having a second knitting pattern (0021), the first knitting pattern having a modified pillar pattern in which the yarns of the second yarn system form pillar stitches in an alternating sequence in the machine direction (0020), the yarns of the second yarn system each extending over at least two adjacent stitch wales in the production direction (0021).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner warp-knitted fabric layer of Brandt as the knitted layer disclosed in Mueller as such warp-knitted layers are known in the art of spacer fabrics.  The recitation “are guided without stitch formation” defines the product by how the product is made, thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 11, the references teach the structure.
Regarding claim 12, Brandt, Nishiura and Mueller 2 teach the composite of claim 11.  Mueller 2 discloses forming a warp-knitted layer comprising a filet pattern formed by two yarn systems (0026, 0059), the two yarn systems being interpreted as a first partial yarn system and a complementary second partial yarn system, to obtain specific mechanical properties of the warp-knitted layer.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second yarn system of the inner warp-knitted fabric layer of Brandt as disclosed in Mueller 2 in order to obtain specific mechanical properties.
Regarding claim 13, Brandt, Nishiura and Mueller 2 teach the composite of claim 12.  The claim defines the product by how the product is made, thus, claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 13, the references teach the structure.
As to claim 14, Brandt, Nishiura and Mueller teach the composite of claim 12.  Mueller discloses that the yarns of the second yarn system alternately form stitches tricot, satin and velvet (0021).  Mueller is silent with respect to the yarns of the second yarn system alternately forming pillar stitches, but Mueller discloses that the yarns of the first warp-knitted layer alternately form pillar stitches (0019), thus, Mueller provides suggestion for the yarns of the second yarn system to alternately form pillar stitches.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Goijarts et al. (US 2016/0326674 A1) (“Goijarts”).
Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the inner warp-knitted fabric layer can be formed of multifilament or monofilament fibers (0039), but is silent with respect to multifilament smooth yarns and/or monofilament yarns.  Goijarts discloses a spacer fabric wherein the inner fabric layer can be formed of smooth multifilament yarns (abstr., 0089).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner warp-knitted fabric layer of Brandt of smooth multifilament yarns as this kind of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960.)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Schindzielorz et al. (US 2005/0238842 A1) (“Schindzielorz”).
With respect to claim 16, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the outer warp-knitted fabric layer can be formed of multifilament or monofilament fibers (0039), but is silent with respect to textured multifilament yarn.  Schindzielorz discloses a spacer fabric wherein the outer fabric layer can be formed of textured multifilament yarn (abstr., claims 10 and 21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer warp-knitted fabric layer of Brandt of textured multifilament yarns as this kind of yarn is known in the art of spacer fabric.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960.)


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783